Exhibit Press release November 2009FOR IMMEDIATE RELEASE CHDT CORP. REPORTS RECORD YTD REVENUES OF $4,968,061 APPROACHES Webcast scheduled for Tuesday 11/17/09 at 11:00 A.M. DEERFIELD BEACH, FL: CHDT Corp. (OTCBB:CHDO)(Company), a Florida corporation with operating subsidiaries focused on designing and manufacturing consumer products for the North American retail market, reported 3rd Quarter FY 2009 (unaudited) gross revenue of $2,424,686 Year-to-date (YTD)revenues were $4,968,061,an increase of 16% over the $4,290,702 reported for the same period in FY 2008. Capstone Industries, a Company subsidiary, generated all YTD gross revenues for the quarter. The gross revenue increase resulted from the placement of Eco-i-Lite™ products (the Company’s multi-functional power failure light program), the launch of the Company’s new Pathway Lights™ Booklight and Tasklight program and sales of its new secure portable memory products through its BBI division of Capstone Industries. The Company has a current product order backlog in excess of $3,000,000 (as of November 16, 2009) scheduled for delivery in the 4th Quarter FY 2009 and FY2010, which backlog may not reflect actual sales in said quarter or any subsequent quarter and is subject to adjustment for order returns or cancellations.Howard Ullman, Chairman of the Company Board of Directors, said: “The order backlog reflects the ongoing effort of our sales department to place product.While current economic conditions create uncertainty as to actual sales results for any fiscal quarter, we are encouraged by this current order backlog.” 1 “An exciting development for the 4th Quarter FY 2009 will be the first complete line presentation of USB products developed by our BBI division of Capstone,” said John Tate, President of Black
